Title: From Thomas Jefferson to James Madison, 7 August 1805
From: Jefferson, Thomas
To: Madison, James


                  
                     Dear Sir 
                     
                     Monticello Aug. 7. 05.
                  
                  On a view of our affairs with Spain, presented me in a letter from C. Pinckney, I wrote you on the 23d. of July that I thought we should offer them the status quo, but immediately propose a provisional alliance with England. I have not yet recieved the whole correspondence. but the portion of the papers, now inclosed to you, confirm me in the opinion of the expediency of a treaty with England, but make the offer of the status quo more doubtful. the correspondence will probably throw light on that question. from the papers already recieved I infer a confident reliance on the part of Spain on the omnipotence of Bonaparte, but a desire of procrastination till peace in Europe shall leave us without an ally. General Dearborne has seen all the papers. I will ask the favor of you to communicate them to mr Gallatin & mr Smith—from mr Gallatin I shall ask his first opinions, preparatory to the stating formal questions for our ultimate decision. I am in hopes you can make it convenient on your return to see & consult with mr Smith & Genl. Dearborne, unless the latter should be come on here, where I can do it myself. on the reciept of your own ideas mr Smith’s and  the other gentlemen I shall be able to form points for our final consideration & determination.
                  I inclose you some communications from the Mediterranean. they shew Barron’s understanding in a very favorable view. when you shall have perused them, be so good as to inclose them to the Secretary of the Navy.   Accept my fervent wishes for the speedy recovery of mrs Madison, and your speedy visit to this quarter.
                  
                     Th: Jefferson 
                     
                  
               